Per Curiam.
The points made for reversal of the judgment are that the trial court erred in charging the jury that the liquor involved was property; in charging that any unlawful breaking constitutes breaking and entering, and unlawful taking constitutes larceny, and in imposing sentence at a succeeding term without any continuance. We are of opinion that the judgment should be affirmed, and on the points now involved are content to adopt the per curiam filed in the Supreme *580Court. The other points discussed in that per curiam are not argued here, and consequently no opinion need be expressed thereon.
As to the practice of sentencing at a term after the verdict, the prosecutor cites the old case of State v. Aaron, 4 N. J. L. (1 South.) 232, 236 as indicating that such practice was fully recognized over a century ago.
For affirmance — The Chancellor, Chief Justice, Swayze, Parker, Kalisch, Black, Katzenbaoh, White, Gardner, Ackerson, Van Buskirk, JJ. 11.
For reversal — None.